Citation Nr: 1728855	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 23, 2017, for coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In an April 2017 rating decision, the Veteran was assigned a 100 percent rating for his coronary artery disease effective February 23, 2017.  As this was not a full grant of the benefits sought on appeal, the claim remains before the Board.  However, the Board has limited its consideration accordingly. 

This case was previously before the Board in October 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Prior to September 22, 2011, the Veteran's coronary artery disease was manifested by a workload of 7 to 10 METs; there was no evidence of congestive heart failure, syncope, cardiac hypertrophy, or dilatation; and the left ventricular ejection fraction was, at worst, 60 percent. 

2.  Beginning September 22, 2011, the Veteran had workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for coronary artery disease have not been met prior to September 22, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating of 100 percent for coronary artery disease have been met or approximated beginning September 22, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he should have been assigned a 100 percent rating for his coronary artery disease prior to February 23, 2017, because the symptoms he experienced were more severe than was contemplated by the rating assigned.  

A February 2009 medical treatment record indicated that the Veteran requested a full cardiac workup.  The Veteran reported symptoms of shortness of breath, dizziness, and fatigue; and explicitly denied any chest pain, orthopnea, peripheral edema, palpitations, or syncope.  An electrocardiogram (ECG) performed during that visit revealed a normal sinus rhythm with a heart rate of 76 beats per minute. 

Medical evidence of record remained largely silent on cardiac treatment after that date until approximately March 2011, when the Veteran underwent a VA examination.  The examiner confirmed the coronary artery disease diagnosis, with coronary bypass surgery, and stable and unstable Prinzmetal's angina.  The examiner noted that there was no indication of hypertension at that time, or any other peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  The examiner noted that the Veteran required continuous medication to maintain his condition, but did not have congestive heart failure.  The Veteran complained of dyspnea, fatigue, and angina.  The Veteran's METs were noted to be in the 7-10 range, being found consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The ECG indicated an ejection fraction of 60 to 65 percent.  There was no evidence of cardiac hypertrophy or dilatation, and the examiner found that the Veteran's cardiac disability did not impact his ability to work. 

The Veteran filed a notice of disagreement on September 22, 2011.  Therein, the Veteran reported that he had symptomatology consistent with shortness of breath, extreme fatigue, angina, and dizziness and that his METs workload was well below the indicated 7-10 range indicated by the March 2011 VA examiner. 

Medical evidence of record following the Veteran's notice of disagreement showed the Veteran being treated numerous times for his cardiac disability.  VA treatment notes show that the Veteran underwent a stress test in February 2015.  He reported again in April 2015 indicating that he was not feeling well, and that he was having chest pains for approximately the last two months. The examiner observed the Veteran sweating with pale skin.  

In July 2015, the Veteran underwent a Carotid Artery Ultrasound which revealed blockage in the right side of his heart.  He was advised to continue his medication, with added prescriptions, and be on the lookout for potential symptoms.  In August 2015, the Veteran reported for a follow up where records indicated there was a 50 percent blockage on the right side on his heart, with negligible blocking on the left side.  

In March 2016, a mental health note indicated that the Veteran passed out while shopping with his wife, and that his wife told him that he turned blue.  According to the Veteran, he was rushed to the hospital where he learned that he had another heart attack.  He reported an increase in headaches and numbness.  In May 2016, a VA treatment provider indicated positive cardiac symptoms.  In August 2016, another fall was reported by the Veteran, once again indicating severe dizziness and weakness, with increasing frequency.  The Veteran reported he had to use a cane to assist him while walking, and that the dizziness happened after he had been sitting and then stood up.  He reported those symptoms as occurring for years, but worsening lately.  

In September 2016, the Veteran underwent another nuclear stress test at the VA Medical Center due to increasing chest pain.  The examiner found no evidence of provoked ischemia.  In November 2016, the Veteran had another ECG.  The examiner found evidence of syncope, finding that it was likely multifactorial.  The examiner's impression was cardiomegaly and pulmonary edema, which was compatible with congestive heart failure.  

In February 2017, the Veteran underwent another VA examination.  The examiner indicated at that examination, that the Veteran did not have congestive heart failure.  However, the examiner noted cardiac arrhythmia, intermittent atrial fibrillation, and a left ventricular ejection fraction of 71 percent.  The Veteran was not able to undergo METs testing as the examiner indicated it would come with significant risk.  Based on an interview evaluation, the Veteran's METs workload was between 1-3, consistent with activities such as eating, dressing, taking a shower, and slow walking for no more than 1-2 blocks.  The examiner indicated that the Veteran experienced dyspnea and fatigue.  The examiner further found that the limitation in METs level was due to multiple medical conditions, including the heart disability, and that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his coronary artery disease prior to September 22, 2011.  Prior to that date, there is no indication from the record that the Veteran had a workload of less than 7-10 METs, resulting in dyspnea, fatigue, syncope, or congestive heart failure.  In fact, the Veteran was shown to have a METs workload of 7-10 at his March 2011 VA examination.  Further, medical evidence of record did not indicate ongoing treatment or symptomatology to suggest that his symptoms were in fact, worsening prior to September 22, 2011.  Therefore, a rating in excess of 10 percent prior to September 22, 2011, is not warranted.  38 C.F.R. § 4.104, Diagnostic code 7005 (2016).

The Board finds that the Veteran is entitled to a 100 percent rating for his coronary artery disease beginning September 22, 2011, the date the Veteran submitted his notice of disagreement in which he first reported that his heart disability had increased in severity.  The February 2017 VA examiner found that the Veteran's METs workload ranged from 1-3.  The examiner indicated that the Veteran had multiple conditions which contributed to his decreased METs workload, but noted that it was impossible to accurately estimate the extent of the limitation attributable to each medical condition.  The Board notes that the Veteran was granted a 100 percent rating based on the findings of the February 2017 VA examination, effective February 23, 2017.  Therefore, as the Veteran first noted that the his cardiac disability had increased in severity in his September 22, 2011, notice of disagreement, the Board finds that an increased rating of 100 percent is warranted from that date.  38 C.F.R. § 4.104, Diagnostic code 7005 (2016).  

Accordingly, the Board finds that the preponderance of the evidence is for the against the assignment of a rating in excess of 10 percent prior to September 22, 2011, and for the assignment of a rating of 100 percent beginning September 2011.  38 U.S.C.A. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating of 100 percent beginning September 22, 2011, for coronary artery disease is granted. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


